GANTMAN, J.,
dissenting.
¶ 1 I wholeheartedly agree with the majority that paragraph (C) of the UIM Cov*681erage in USAA’s policy is unambiguous; and, if the subject vehicle qualified as a “temporary substitute vehicle,” the maximum recovery under the USAA policy would be $500,000.00. Under the circumstances of this case, however, I cannot agree that the Suburban qualified as a bona fide “temporary substitute vehicle” under the USAA policy. Hence, I dissent.
¶ 2 There are five vehicles implicated in this case. Three of them, including the Suburban, a BMW X-5 (“BMW”), and a vehicle leased for the use of Dr. Fried’s practice partner, are insured under State Farm policies issued to the medical practice of Gastroenterology Consultants, Inc. USAA insured the other two vehicles, a 1992 Toyota Camry (“Camry”) and a 1989 Mercedes, for Dr. Fried’s personal use.
¶ 3 The USAA policy defines a “temporary substitute vehicle” as “a vehicle or trailer not owned by you or a family member while used as a temporary substitute for your covered auto when withdrawn from normal use because of its breakdown, repair, servicing, loss or destruction.” USAA Pennsylvania Auto Policy, Definitions L., page 3 of 18. The Camry was a covered vehicle under the USAA policy. At the time of the accident, however, the Camry had not been withdrawn from normal use because of breakdown, repair, servicing, loss or destruction. To the contrary, Dr. Fried simply preferred to drive the Suburban instead of the Camry. Whereas the Suburban might have been a temporary substitute vehicle for the BMW, which was in the shop for repairs, I think the Suburban was not a legal “temporary substitute vehicle” for the Camry. The Camry had not been withdrawn from normal use on the day of the accident for breakdown, repair, servicing, loss or destruction. In fact, the Camry was not garaged for repairs until weeks after the accident. Further, the allegedly problematic brakes on the Camry were not repaired until June 2001, approximately six months later. The Suburban did not qualify as a “temporary substitute vehicle” for the Camry, as defined in the USAA policy, because the Camry had not been “withdrawn from normal use because of its breakdown, repair, servicing, loss or destruction.” Put simply, Dr. Fried’s personal preference for driving the Suburban on the night of the accident, absent more, does not qualify the Suburban as a “temporary substitute vehicle” for the Camry under the USAA policy. Therefore, I conclude USAA was not obligated under the terms of its policy to provide underinsured motorist coverage for the accident involving the Suburban. Accordingly, I would vacate the trial court’s order and remand for entry of judgment in favor of USAA. Hence, I dissent.10

. I also note the trial court’s order, entered May 9, 2003, denied the parties’ respective motions to modify or correct the arbitration award and affirmed the award in its entirety. However, judgment was not entered on the award until June 9, 2003. See Seay v. Prudential Property & Cas. Ins. Co., 375 Pa.Super. 37, 543 A.2d 1166 (1988), appeal dismissed, 523 Pa. 105, 565 A.2d 159 (1989) (stating order confirming arbitration award as well as entry of judgment thereon in accordance with Section 7316 are prerequisites to appeal). Compare Kemether v. Aetna Life & Cas. Co., 440 Pa.Super. 468, 656 A.2d 125 (1995) (acknowledging procedural irregularity but allowing appeal from judgment entered on order denying petition to vacate statutory *682arbitration award, even though order confirming arbitration award was not entered). Regardless of the timing of this appeal when compared to the appropriate docket entries in the case, there appears to be no jurisdictional impediment to our review.